Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 1 of 61 PageID: 983




                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 Defense Distributed,                         No. 3:19-cv-04753-AET-TJB
 Second Amendment Foundation, Inc.,
 Firearms Policy Coalition, Inc.,
 Firearms Policy Foundation,
 The Calguns Foundation,
 California Association of Federal
 Firearms Licensees, Inc., and
 Brandon Combs,
                    Plaintiffs,

                   v.

 Gurbir Grewal, Attorney General of the
 State of New Jersey,
                   Defendant.


                        Plaintiffs’ First Amended Complaint

 BECK REDDEN LLP                          HARTMAN & WINNICKI, P.C.
 Chad Flores                              Daniel L. Schmutter
 cflores@beckredden.com                   dschmutter@hartmanwinnicki.com
 Daniel Hammond                           74 Passaic Street
 dhammond@beckredden.com                  Ridgewood, New Jersey 07450
 Hannah Roblyer                           (201) 967-8040
 hroblyer@beckredden.com
 1221 McKinney Street, Suite 4500         Josh Blackman*
 Houston, Texas 77010                     joshblackman@gmail.com
 (713) 951-3700                           1303 San Jacinto Street
                                          Houston, TX 77002
                                          (202) 294-9003
                                          *Pro hac vice motion to be filed

                               Counsel for Plaintiffs
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 2 of 61 PageID: 984




                                   INTRODUCTION

       1.     Defense Distributed promotes the Second Amendment’s individual

right to keep and bear Arms by publishing digital firearms information. The digital

firearms information that Defense Distributed publishes constitutes an important

expression of technical, scientific, artistic, and political matter. It lies at the heart of

both the First Amendment and Second Amendment. It belongs in the public domain.

       2.     For several years, Defense Distributed freely authored and published a

wide variety of digital firearms information. At first, it did so via the internet by

making its computer files available for download on a website. Later, it did so via

the mail by making its computer files available for shipment on physical storage

devices. To this day, Defense Distributed continues to author digital firearms

information of great public value; and to this day, Defense Distributed remains

committed to publishing its computer files to the public domain.

       3.     Attorney General Gurbir Grewal denies any right to share computer

files containing digital firearms information. He denies any right to do so via the

internet, the mail, or any other publication method. But Grewal does not just deny

these rights abstractly. He blatantly abridges them in violation of the Constitution.

       4.     With a torrent of civil and criminal enforcement actions, Grewal is

conducting a censorship campaign that expressly targets Defense Distributed’s

publication of digital firearms information and expressly targets its audience. If
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 3 of 61 PageID: 985




anyone dares to share the information deemed illicit, Grewal swears that he “will

come after you.” This state official wants so desperately to abridge the Second

Amendment’s right to bear Arms that he will do so by blatantly abridging the First

Amendment’s freedom of speech.

      5.    Grewal’s censorship campaign has repeatedly inflicted irreparable

harms of the highest order upon Defense Distributed. At the same time, the

censorship’s irreparable harm has been visited upon the Second Amendment

Foundation, whose members have a vital interest in receiving, utilizing, and

republishing Defense Distributed’s digital firearms information.

      6.    Firearms Policy Coalition, Inc., Firearms Policy Foundation, The

Calguns Foundation, California Association of Federal Firearms Licensees, Inc., and

Brandon Combs suffer from this same course of unconstitutional conduct. The

website they maintain, CodeIsFreeSpeech.com, republished some of Defense

Distributed’s most important files both before and after the New Jersey’s new

speech crime took effect. But instead of respecting their right to engage in this

speech, Grewal maintains that he can—and will—punish them for doing so.

      7.    Unless this Court intervenes, Grewal’s campaign of unconstitutional

civil and criminal enforcement actions will continue indefinitely. In his own words,

Grewal remains completely “committed to stopping each of you.”
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 4 of 61 PageID: 986




      8.     “The right to think is the beginning of freedom, and speech must be

protected from the government because speech is the beginning of thought.”

Ashcroft v. Free Speech Coal., 535 U.S. 234, 253 (2002). By the authority of the

Constitution and the Civil Rights Act of 1871, 42 U.S.C. § 1983, the Court should

enjoin Attorney General Gurbir Grewal’s abridgement of the freedom of speech.

                                    PARTIES

      9.     Plaintiff Defense Distributed is a non-profit business corporation

organized under Texas law. Its headquarters and principal place of business are in

Austin, Texas; all of its employees live in or near Austin; and the vast majority of

its activities occur in or near Austin. Cody Wilson founded Defense Distributed and

was its Director. Paloma Heindorff is now Defense Distributed’s Director.

      10.    Defense Distributed exists to promote the Second Amendment’s

individual right to keep and bear Arms. To that end, Defense Distributed authors

and publishes digital firearms information—that is, information about firearms and

firearm components in the form of computer files. Defense Distributed also collects,

edits, and republishes digital firearms information authored by others.

      11.    Plaintiff Second Amendment Foundation, Inc. (“SAF”) is a non-profit

membership organization incorporated under Washington law. SAF’s principal

place of business is in Bellevue, Washington. SAF sues on behalf of its members

who would otherwise have standing to sue in their own right.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 5 of 61 PageID: 987




      12.    SAF promotes the right to keep and bear arms by supporting education,

research, publications, and legal efforts about the Constitution’s right to privately

own and possess firearms and the consequences of gun control. Some SAF members

reside in New Jersey and seek to receive digital firearms information published by

Defense Distributed. These SAF members seek these files because of their technical,

scientific, artistic, and political value. Some SAF members seek to publish their own

digital firearms information by utilizing Defense Distributed’s facilities. Some also

seek to republish Defense Distributed’s files.

      13.    Plaintiff Firearms Policy Coalition, Inc. (“FPC”) is a 501(c)(4) non-

profit membership organization incorporated under the laws of Delaware, with its

principal place of business in Sacramento, California, and with members and

supporters throughout the country. FPC’s primary mission is to protect and defend

the Constitution of the United States and the People’s rights, privileges, and

immunities deeply rooted in this Nation’s history and tradition through all lawful

activities and programs, with a focus on the fundamental, individual right to keep

and bear arms and freedom of speech. FPC has participated in and funded First

Amendment direct advocacy, grassroots advocacy, education, litigation, and other

activities to defend and advance the freedom of speech. FPC is a partner (with

Plaintiff Firearms Policy Foundation) in K12speech.com, a website and initiative to
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 6 of 61 PageID: 988




help students and parents understand and lawfully exercise their rights, among other

things. FPC is involved in the CodeIsFreeSpeech project.

      14.    Plaintiff Firearms Policy Foundation (“FPF”) is a 501(c)(3) non-profit

membership organization incorporated under the laws of Delaware with its principal

place of business in Sacramento, California, with members and supporters

throughout the country. FPF’s primary mission is to protect and defend the

Constitution of the United States and the People’s rights, privileges, and immunities

deeply rooted in this Nation’s history and tradition through all lawful charitable

activities and programs, with a focus on the fundamental, individual right to keep

and bear arms and freedom of speech. FPF has participated in and funded First

Amendment advocacy, education, litigation, and other charitable activities to defend

and advance the freedom of speech. FPF is a partner (with FPC) in K12speech.com,

a website and initiative to help students and parents understand and lawfully exercise

their rights, among other things. FPF is involved in the CodeIsFreeSpeech project.

      15.    Plaintiff The Calguns Foundation (“CGF”) is a 501(c)(3) non-profit

membership organization incorporated under the laws of California with its principal

place of business in Sacramento, California.       CGF is dedicated to promoting

education about California and federal firearm laws and protecting the civil rights of

California gun owners. CGF has participated in and funded First Amendment
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 7 of 61 PageID: 989




education, litigation, and other charitable activities to defend and advance the

freedom of speech. CGF is involved in the CodeIsFreeSpeech project.

      16.    Plaintiff California Association of Federal Firearms Licensees, Inc.

(“CAL-FFL”) is a 501(c)(6) non-profit membership organization incorporated under

the laws of California with its principal place of business in Sacramento, California.

CAL-FFL members include firearm dealers, training professionals, shooting ranges,

collectors, gun owners, and others who participate in the firearms ecosystem.

CAL-FFL’s mission is to defend and advance the interests of its members and the

firearms ecosystem without compromising individual or economic rights. CAL-FFL

has supported Second Amendment and First Amendment direct advocacy,

grassroots, education, litigation, and other activities to defend and advance

constitutional rights and a free market.           CAL-FFL is involved in the

CodeIsFreeSpeech project.

      17.    Plaintiff Brandon Combs resides outside of New Jersey. He is a

member of SAF. He is also a member of “LEGIO,” Defense Distributed’s “political

and technical fraternity.” He is the founder and president of Firearms Policy

Coalition, Inc.; the founder and president of Firearms Policy Foundation; the

secretary and executive director of The Calguns Foundation; and the founder and

executive vice president of California Association of Federal Firearms Licensees,

Inc. He is the creator and developer of the CodeIsFreeSpeech.com website.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 8 of 61 PageID: 990




      18.    Defendant Gurbir Grewal is the New Jersey Attorney General. He is

the state official responsible for all of the civil and criminal enforcement efforts at

issue. He is sued for declaratory and injunctive relief in his official capacity.

                                  JURISDICTION

      19.    The Court has subject-matter jurisdiction over this action because it

arises under the Constitution and laws of the United States, including the Civil

Rights Act of 1871, 42 U.S.C. § 1983. See 28 U.S.C. § 1331. The Court also has

subject-matter jurisdiction over this action because it is an action to redress the

deprivation, under color of state law, of rights, privileges, and immunities secured

by the Constitution and statutes providing for equal rights of citizens or of all persons

within the jurisdiction of the United States. See 28 U.S.C. § 1343.

      20.    This Court has personal jurisdiction over Defendant Grewal. General

personal jurisdiction exists because Grewal resides and is domiciled in New Jersey.

Specific personal jurisdiction exists because this action arises out of and relates to

conduct by which Grewal purposefully availed himself of the privilege of

conducting activities within New Jersey.

      21.    This action seeks declaratory, injunctive, and other relief pursuant to

28 U.S.C. § 1343, 28 U.S.C. § 1651(a), 28 U.S.C. § 2201, 28 U.S.C. § 2202, 42

U.S.C. § 1983, and 42 U.S.C. § 1988.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 9 of 61 PageID: 991




      22.    There exists an active, justiciable controversy amongst the parties about

whether Grewal’s civil and criminal enforcement actions regarding the publication

of digital firearms information violate the Plaintiffs’ rights under the Constitution

and other federal laws.

      23.    Declaratory relief will resolve this controversy and eliminate the

burden imposed on Plaintiffs’ constitutional rights.

      24.    A preliminary injunction preventing Grewal from carrying on the

challenged activities will shield the Plaintiffs’ constitutional rights from ongoing

harm while this litigation is pending.

      25.    A permanent injunction against Grewal will protect Plaintiffs’ rights

prospectively after final resolution of this matter.

                                         VENUE

      26.    This Court constitutes a proper venue for this action because a

substantial part of the events or omissions giving rise to the claim occurred here, see

28 U.S.C. § 1391(b)(2), because a substantial part of the property that is subject of

the action is situated here, see 28 U.S.C. § 1391(b)(2), and because there is no district

in which this action may otherwise be brought and the defendant is subject to

personal jurisdiction here, see 28 U.S.C. § 1391(b)(3).
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 10 of 61 PageID: 992




                            FACTUAL ALLEGATIONS

                            Digital Firearms Information

       27.    This case concerns digital firearms information—i.e., information

 about firearms and firearm components stored in computer files of various formats,

 including stereolithography (.stl) files, Initial Graphics Exchange Specification (.igs)

 files, SoLiDworks PaRT (.sldprt) files, SketchUp (.skp) files, Standard for the

 Exchange of Product Data (“STEP”) (.stp) files, portable document format (.pdf)

 files, and DWG (.dwg) files. These are sometimes referred to as computer-aided

 design (“CAD”) files.

       28.    Digital firearms information can be used to create digital two- and

 three-dimensional models of physical objects that describe their geometry. These

 digital models serve many purposes other than fabrication. They can be used to

 study an object’s properties (such as structural strength and heat flow); they can be

 used to render realistic object images for product visualization, and they can be used

 to conduct parametric modeling of a family of objects.

       29.    Digital two- and three-dimensional models of physical objects can also

 be used as part of an object’s fabrication process. But digital models do not fabricate

 objects. People do. For any given digital object design, object fabrication does not

 occur unless and until a person performs required prerequisites, such as interpreting

 the design, choosing suitable component materials, selecting an effective
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 11 of 61 PageID: 993




 manufacturing process, and executing the fabrication. Just as a .PDF file cannot

 print itself, edit itself, or display itself on screen, STEP files (and other varieties of

 CAD file) require object code to display or edit and a 3D printer to print.

                            2012-2013: Publication Begins

       30.    For years, Defense Distributed has distributed CAD files and other

 digital information regarding firearms and firearm components. With respect to a

 given item, the digital firearms information that Defense Distributed distributes

 typically takes the form of stereolithography files about the item, Initial Graphics

 Exchange Specification files about the item, SoLiDworks PaRT files about the item,

 SketchUp files about the item, Standard for the Exchange of Product Data files about

 the item, diagrams of the item, renderings of the item, “read me” plain text files

 about the item’s assembly methods, “read me” plain text files about the National

 Firearms Act and the Undetectable Firearms Act, and software licenses. The digital

 firearms information that Defense Distributed published in these files may, in

 addition to other purposes, be used in the process of manufacturing firearms and

 firearm components.

       31.    One way that Defense Distributed published its digital firearms

 information was via the internet. Specifically, Defense Distributed hosted files on a

 website—www.defcad.org and www.defcad.com (collectively referred to as

 “DEFCAD”)—that made them freely available for visitors to download.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 12 of 61 PageID: 994




       32.    From approximately December 2012 to May 2013, Defense Distributed

 published the following digital firearms information on DEFCAD for free download

 by the public: files concerning a single-shot firearm known as the “Liberator,” files

 concerning a firearm receiver for AR-15 rifles, and files concerning a magazine for

 AR-15 rifles. During this publication period, millions of downloads of Defense

 Distributed’s digital firearms information occurred.

       33.    Defense Distributed has also published its digital firearms information

 by hosting the files at a brick-and-mortar public library in digital formats that patrons

 can access via computer workstations at the library. The public library that displayed

 Defense Distributed’s publications is in Austin, Texas.

                      Defense Distributed I: Publication Pauses

       34.    “Defense Distributed I” refers to Defense Distributed, et al. v. United

 States Department of State, et al., case number 1:15-CV-372-RP in the United States

 District Court for the Western District of Texas, Austin Division; case number 15-

 50759 in the United States Court of Appeals for the Fifth Circuit; and case number

 18-50811 in the United States Court of Appeals for the Fifth Circuit.

       35.      The plaintiffs in Defense Distributed I are Defense Distributed, SAF,

 and an individual SAF member, Conn Williamson.

       36.    The defendants in Defense Distributed I are the United States

 Department of State, the Secretary of State, the State Department’s Directorate of
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 13 of 61 PageID: 995




 Defense Trade Controls, the Acting Deputy Assistant Secretary of State for Defense

 Trade Controls in the Bureau of Political-Military Affairs, and the Acting Director

 of the Office of Defense Trade Controls Policy Division.

       37.   The State Department administers and enforces the Arms Export

 Control Act of 1976, 22 U.S.C. ch. 39 (“the AECA”), and its primary implementing

 regulations, the International Traffic in Arms Regulations, 22 C.F.R. Parts 120-130

 (“the ITAR”).

       38.   Defense Distributed I concerned the State Department’s use of the

 AECA and ITAR regime to impose a prior restraint on public speech concerning

 certain technical firearms data. For a time, the State Department took the position

 that Defense Distributed was required to obtain prior United States government

 approval before publishing certain technical data on the internet. Specifically, the

 dispute in Defense Distributed I concerned four defined categories of Defense

 Distributed’s digital firearms information: the “Published Files,” the “Ghost Gunner

 Files,” “CAD Files,” and the “Other Files”:

             (a)    The “Published Files” category of Defense Distributed I

             Files consists of ten separate sets of computer files containing

             digital firearms information: stereolithography files about

             firearm components, Initial Graphics Exchange Specification

             files about firearm components, SoLiDworks PaRT files about
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 14 of 61 PageID: 996




            firearm components, SketchUp files about firearm components,

            Standard for the Exchange of Product Data files about firearm

            components, diagrams of firearm components, renderings, “read

            me” plain text files about firearm assembly methods, “read me”

            plain text files about the National Firearms Act and the

            Undetectable Firearms Act, and software licenses.

             (b)   The “Ghost Gunner Files” category of Defense Distributed

            I Files consists of software, data files, project files, coding, and

            models containing technical information for a machine, named

            the “Ghost Gunner,” that can be used to manufacture a variety of

            items, including gun parts.

            (c)    The “CAD Files” category of Defense Distributed I Files

            consists of STEP (.stp) and stereolithography (.stl) files about a

            lower receiver to the AR-15 rifle.

            (d)    The “Other Files” category of Defense Distributed I Files

            consists of files that contain technical information, to include

            design drawings, rendered images, written manufacturing

            instructions, and other technical information that Defense

            Distributed intends to post to public forums on the Internet;

            provided, however, that this category only extends insofar as
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 15 of 61 PageID: 997




              those files regard items that, as of June 29, 2018, were

              exclusively: (i) in Category I(a) of the United States Munitions

              List, as well as barrels and receivers covered by Category I(g) of

              the United States Munitions List that are components of such

              items; or (ii) items covered by Category I(h) of the United States

              Munitions List solely by reference to Category I(a), excluding

              Military Equipment.

 Together, these four categories are referred to as the “Defense Distributed I Files.”

       39.    The Defense Distributed I plaintiffs challenged the State Department’s

 enforcement of the AECA/ITAR regime vis-à-vis the Defense Distributed I Files.

 In particular, they challenged the State Department’s actions as ultra vires conduct

 not authorized by the statutes and regulations at issue, and as violations of the First,

 Second, and Fifth Amendments of the Constitution.

       40.    At a preliminary stage of the litigation, the district court denied

 plaintiffs’ motion for a preliminary injunction. Def. Distributed v. Dep’t of State,

 121 F. Supp.3d 680 (W.D. Tex. 2015). Interlocutory appellate proceedings left that

 preliminary decision undisturbed. A divided Fifth Circuit panel affirmed the Court’s

 preliminary decision. Def. Distributed v. Dep’t of State, 838 F.3d 451 (5th Cir.

 2016). Five judges dissented from the Fifth Circuit’s denial of rehearing en banc.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 16 of 61 PageID: 998




 Def. Distributed v. Dep’t of State, 865 F.3d 211 (5th Cir. 2017). The Supreme Court

 denied certiorari. Def. Distributed v. Dep’t of State, 138 S. Ct. 638 (2018).

       41.    After the interlocutory appeal concluded, the court in Defense

 Distributed I ordered the parties to negotiate. The parties did so successfully and

 settled their dispute by contract.

       42.    The Defense Distributed I settlement agreement is a contract

 memorialized by the “Settlement Agreement”: a written document that all sides

 executed on June 29, 2018. A copy of that instrument is attached to this complaint

 as Exhibit A.

       43.    The Settlement Agreement obligates the parties to perform all of their

 obligations in good faith. In particular, the Settlement Agreement obligates the State

 Department to do four key things with regard to the Defense Distributed I Files:

              (a)    Settlement Agreement Paragraph 1(a) requires the State

              Department to draft and fully pursue, to the extent authorized by

              law (including the Administrative Procedure Act), the

              publication in the Federal Register of a notice of proposed

              rulemaking and final rule, revising United States Munitions List

              (“USML”) Category I to exclude the Defense Distributed I Files.

              (b)    Settlement Agreement Paragraph 1(b) requires the State

              Department to announce, while the above-referenced final rule is
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 17 of 61 PageID: 999




            in development, a temporary modification, consistent with

            ITAR, 22 C.F.R. § 126.2, of USML Category I to exclude the

            Defense Distributed I Files; and to publish the announcement on

            the Directorate of Defense Trade Controls website on or before

            July, 27, 2018.

            (c)   Settlement Agreement Paragraph 1(c) requires the State

            Department to issue a license to the Defense Distributed I

            plaintiffs on or before July 27, 2018, signed by the Deputy

            Assistant Secretary for Defense Trade Controls, advising that the

            Published Files, Ghost Gunner Files, and CAD Files are

            approved for public release (i.e., unlimited distribution) in any

            form and are exempt from the export licensing requirements of

            the ITAR because they satisfy the criteria of 22 C.F.R.

            § 125.4(b)(13).

            (d)   Settlement Agreement Paragraph 1(d) requires the State

            Department to acknowledge and agree that the temporary

            modification of USML Category I permits any United States

            person, to include Defense Distributed’s customers and SAF’s

            members, to access, discuss, use, reproduce, or otherwise benefit

            from the Defense Distributed I Files, and that the license issued
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 18 of 61 PageID: 1000




              to the Defense Distributed I plaintiffs permits any such person to

              access, discuss, use, reproduce or otherwise benefit from the

              Published Files, Ghost Gunner Files, and CAD Files.

       44.    Efforts to defeat the Settlement Agreement began on July 25, 2018—

 two days before the Settlement Agreement’s compliance deadline for certain

 obligations. Three gun control groups—the Brady Campaign to Prevent Gun

 Violence, Everytown for Gun Safety Action Fund, Inc., and Giffords—tried to

 intervene in Defense Distributed I and obtain an order temporarily restraining the

 Settlement Agreement’s effectuation.

       45.    The district court in Defense Distributed I rejected the gun control

 groups’ effort to block the Settlement Agreement. It denied the requests for

 intervention and injunctive relief.

       46.    After the Settlement Agreement was executed, the State Department

 carried out its Settlement Agreement obligations in several key respects:

              (a)    By July 27, 2018, the State Department had taken steps to

              comply with the obligation imposed by Settlement Agreement

              Paragraph 1(a). It published in the Federal Register a notice of

              proposed rulemaking revising USML Category I to exclude the

              Defense Distributed I Files. See 83 Fed. Reg. 24,198 (May 24,

              2018).
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 19 of 61 PageID: 1001




             (b)    By July 27, 2018, the State Department had taken steps to

             comply with the obligation imposed by Settlement Agreement

             Paragraph 1(b). It made a temporary modification to USML

             Category I, pursuant to 22 C.F.R. § 126.2, to “exclude” the

             Defense Distributed I Files from Category I.       A copy of that

             instrument is attached to this complaint as Exhibit B. By way of

             the Temporary Modification, the State Department authorized

             the distribution of the Defense Distributed I Files without any

             prior restraint.

             (c)    By July 27, 2018, the State Department had taken steps to

             comply with the obligation imposed by Settlement Agreement

             Paragraph 1(c). It issued Defense Distributed a license—a letter

             issued by the State Department’s Acting Deputy Assistant

             Secretary for the Directorate of Defense Trade Controls—

             authorizing the Defendants to publish the Published Files, Ghost

             Gunner Files, and CAD Files for “unlimited distribution.”        A

             copy of that instrument is attached to this complaint as Exhibit C.

             (d)    By July 27, 2018, the State Department had taken steps to

             comply with the obligation imposed by Settlement Agreement

             Paragraph 1(d). It acknowledged and agreed that the temporary
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 20 of 61 PageID: 1002




              modification permits any United States person to access, discuss,

              use, reproduce, or otherwise benefit from the Defense

              Distributed I Files; and that the license issued to the Defense

              Distributed I plaintiffs permits any such person to access,

              discuss, use, reproduce or otherwise benefit from the Published

              Files, Ghost Gunner Files, and CAD Files. See Ex. A at 2.

       47.    Grewal endeavors to make the United States Department of State and

 United States Department of Justice withdraw from the Settlement Agreement and

 not perform the federal government’s obligations thereunder. On July 30, 2018, he

 and other state officials issued a letter to United States Secretary of State Mike

 Pompeo and United States Attorney General Jeff Sessions urging the United States

 Department of State and United States Department of Justice to withdraw from the

 Settlement Agreement and rescind steps that had been taken to comply with it.

       48.    In light of how the State Department agreed to resolve Defense

 Distributed I, Defense Distributed planned to resume publication of digital firearms

 information to DEFCAD on July 27, 2018. Then Grewal began the censorship

 campaign that gives rise to this action.

              July 26, 2018: Grewal Issues a Cease-and-Desist Letter

       49.    On July 26, 2018, Grewal issued Defense Distributed a formal cease-

 and-desist letter. A copy is attached to this complaint as Exhibit D.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 21 of 61 PageID: 1003




       50.     Grewal's July 26, 2018, cease-and-desist letter commanded Defense

 Distributed to cease publishing its digital firearms information: “You are directed to

 cease and desist from publishing printable-gun computer files for use by New Jersey

 residents.”   It repeatedly declared Defense Distributed’s publication of digital

 firearms information to be a violation of New Jersey law. It said that publication

 “violates New Jersey’s public nuisance and negligence laws.”               It said that

 publication “violates our public nuisance law.” It said that publication “constitute[s]

 a public nuisance.” It said that publication “is negligent.” It threatened to punish

 Defense Distributed for publishing any more digital firearms information: “If you

 do not halt your efforts to proceed with publication, I will bring legal action against

 your company before August 1, 2018.” It ended by delivering another command

 backed by a threat of punishment: “As the chief law enforcement officer for New

 Jersey, I demand that you halt publication of the printable-gun computer files.

 Should you fail to comply with this letter, my Office will initiate legal action barring

 you from publishing these files before August 1, 2018.”

       51.     On July 26, 2018, after sending the cease-and-desist letter, Grewal

 issued a press release reiterating the threat: “Attorney General Grewal threatened

 Defense Distributed with ‘legal action’ if it fails to comply with his demand.” The

 press release also took the position that “[p]osting this material online is no different

 than driving to New Jersey and handing out hard-copy files on any street corner.”
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 22 of 61 PageID: 1004




       52.    On July 27, 2018, Defense Distributed responded to Grewal’s July 26,

 2018, cease-and-desist letter with a letter of its own. The response letter explained

 that “all actions contemplated by Defense Distributed are fully protected by the First

 Amendment,” and that the Attorney General’s “attempts to prevent such action

 constitute an unconstitutional prior restraint and otherwise violate the United States

 Constitution.” It also explained that Defense Distributed would attempt to restrict

 files made available on the internet to prevent download within New Jersey. Finally,

 it demanded that General withdraw his cease-and-desist command. He did not.

                        July 27, 2018: Publication Resumes

       53.    On July 27, 2018, Defense Distributed resumed publication of digital

 firearms information via the internet by making its computer files available for

 download via DEFCAD.

       54.    The files published at this time consisted of ten distinct subsets of CAD

 files, including the Liberator files. With the exception of the Liberator CAD files,

 the other files posted at this time were created by persons other than Defense

 Distributed and had been posted on the internet by persons other than Defense

 Distributed before Defense Distributed republished them on DEFCAD.

       55.    In addition to its actual publications via the internet, Defense

 Distributed offered and advertised its distribution of digital firearms information to

 potential recipients. These efforts include advertisements and offers on DEFCAD
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 23 of 61 PageID: 1005




 itself, participation in trade shows, e-mail advertisements, and other media

 advertising efforts.

       56.    During this publication period, Defense Distributed’s files were

 downloaded thousands of times.

                           July 30, 2018: Defense Distributed II

       57.    By July 30, 2018, Grewal still had not withdrawn the cease-and-desist

 letter’s censorship command. So on that same date, Defense Distributed and the

 Second Amendment Foundation sued Grewal and others in an action styled Defense

 Distributed et al. v. Grewal et al., No. 1:18-cv-637-RP (W.D. Tex.) (hereinafter

 “Defense Distributed II”).

       58.    In Defense Distributed II, Defense Distributed and SAF claimed that

 Grewal’s cease-and-desist letter was an unconstitutional speech restraint. They

 sought an injunction against Grewal preventing further constitutional violations.

       59.    Grewal never submitted to the jurisdiction of the court in Defense

 Distributed II. Instead, he took action on three other fronts.

       July 30, 2018: Grewal Targets Defense Distributed’s Service Providers

       60.    On July 30, 2018, Grewal took coercive action against Defense

 Distributed by targeting its internet service providers.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 24 of 61 PageID: 1006




        61.    DreamHost is a company that contracted to provide internet security

 services for Defense Distributed. DreamHost’s Acceptable Use Policy formed part

 of the contract between Defense Distributed and DreamHost.

        62.    On July 30, 2018, Grewal sent a letter to DreamHost. A copy is

 attached to this complaint as Exhibit E.

        63.    Grewal’s July 30, 2018, letter to DreamHost attempted to make

 DreamHost terminate its provision of services to Defense Distributed. It declared

 that, by planning to publish digital firearms files on a website, “Defense Distributed

 is plainly planning to use the Defcad Website in a way that violates DreamHost’s

 Acceptable Use Policy.” The letter declared that Defense Distributed’s publication

 of digital firearms files violated New Jersey law. It said that “posting them violates

 New Jersey’s public nuisance and negligence laws.” It said that “posting them

 would . . . be illegal.”

        64.    On July 30, 2018, Grewal sent a copy of the July 26, 2018, cease-

 and-desist letter to Cloudflare, Inc.’s legal department. Cloudflare, Inc., provides

 internet security services for Defense Distributed.

                   July 30, 2018: Grewal Sues Defense Distributed

        65.    On July 30, 2018, Grewal initiated a civil lawsuit against Defense

 Distributed in New Jersey state court. That action sought an injunction against

 Defense Distributed stopping its publication of digital firearms information. The
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 25 of 61 PageID: 1007




 case was later removed to federal court, docketed as Grewal v. Defense Distributed,

 et al., No. 12-cv-13248-SDW-LDW (D.N.J.), and has since been administratively

 terminated.

       66.     On July 30, 2018, Grewal and several other state officials sued the State

 Department, Defense Distributed, SAF, and Conn Williamson in a lawsuit that is

 currently docketed in the United States District Court for the Western District of

 Washington as State of Washington et al., v. United States Department of State et

 al., No. 2:18-cv-1115-RSL (hereinafter “the APA Action”). The APA Action asserts

 Administrative Procedure Act claims for injunctive relief against the State

 Department’s “temporary modification” and its approval of the Defense Distributed

 I Files for public release. It does not assert any claims whatsoever against Defense

 Distributed or SAF (or Conn Williamson).

       67.     On July 31, 2018, the APA Action’s plaintiffs obtained a temporary

 restraining order against the State Department: “The federal government defendants

 and all of their respective officers, agents, and employees are hereby enjoined from

 implementing or enforcing the ‘Temporary Modification of Category I of the United

 States Munitions List’ and the letter to Cody R. Wilson, Defense Distributed, and

 Second Amendment Foundation issued by the U.S. Department of State on July 27,

 2018, and shall preserve the status quo ex ante as if the modification had not occurred

 and the letter had not been issued.”
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 26 of 61 PageID: 1008




       68.    On August 27, 2018, the APA Action’s plaintiffs obtained a

 preliminary injunction that mirrored the TRO: “The federal defendants and all of

 their respective officers, agents, and employees are hereby enjoined from

 implementing or enforcing the ‘Temporary Modification of Category I of the United

 States Munitions List’ and the letter to Cody R. Wilson, Defense Distributed, and

 the Second Amendment Foundation issued by the U.S. Department of State on July

 27, 2018, and shall preserve the status quo ex ante as if the modification had not

 occurred and the letter had not been issued until further order of the Court.”


             August 27, 2018: Defense Distributed Publishes via Mail

       69.    For Defense Distributed, the online publication period that began on

 July 27 lasted until July 31, 2018. After Grewal refused to withdraw the cease and-

 desist letter, after Grewal used the letter to attack Defense Distributed’s service

 providers, and after Grewal sued Defense Distributed in two separate courts,

 Defense Distributed stopped making its files available to download from DEFCAD.

 But even so, Defense Distributed did not stop publishing its files altogether.

       70.    During the APA Action’s preliminary injunction hearing in August,

 counsel for the State Department stated that “even if the Court were to grant [New

 Jersey and the other plaintiff states] every ounce of relief that they seek in this case,

 Defense Distributed could still mail every American citizen in the country the files

 that are at issue here.” At that same hearing, counsel for New Jersey agreed that,
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 27 of 61 PageID: 1009




 apart from internet publication, Defense Distributed had a right to distribute digital

 firearms information via the mail or otherwise “hand them around domestically”

 without violating any law. Accordingly, Defense Distributed did so.

       71.    From approximately August 27, 2018, to November 2, 2018, Defense

 Distributed published its digital firearms information via the mail by making its

 computer files available for shipment on physical storage devices. To do so, Defense

 Distributed sold digital firearms information by using an ecommerce platform on

 DEFCAD to facilitate the transaction and using the U.S. Postal Service as its means

 of delivering the information. After customers entered an order using DEFCAD’s

 online ecommerce platform, Defense Distributed put the information on a USB drive

 or SD card and mailed the drive or card to customers via the U.S. Postal Service.

       72.    In addition to its publications via the mail, Defense Distributed offered

 and advertised its distribution of digital firearms information to potential recipients.

 These efforts include advertisements and offers on DEFCAD itself, participation in

 trade shows, e-mail advertisements, and other media advertising efforts.

       73.    For anyone dealing with digital firearms information, the postal mail

 alternative to internet publication is not an adequate substitute.             Internet

 communication of and about these kinds of files is essential for many reasons. Most

 importantly, internet communication of and about these files is essential because it

 enables the collaborative development of digital firearms information in the public
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 28 of 61 PageID: 1010




 forum now known as the “Open Source Community”—a loosely organized, ad-hoc

 community of contributors from all over the world who share an interest in meeting

 a common need, ranging from minor projects to huge developments, which they

 carry out using a high-performance collaborative development environment,

 allowing the organizational scheme and processes to emerge over time.

       74.    Although Defense Distributed ceased making its files available to

 download from DEFCAD on July 31, 2018, others did not. During and after the

 Defense Distributed publication period of July 27, 2018 to July 31, 2018,

 independent publishers unaffiliated with Defense Distributed republished what

 Defense Distributed had been supplying for download on DEFCAD, including the

 Defense Distributed I Shared Files and files like them.

       75.    Many independent republishers of Defense Distributed’s information

 have not ceased publication.        To this day, they continue to publish Defense

 Distributed I Files and files like them to generally accessible internet websites. Such

 files can be located by a simple Google search.            One such republisher is

 CodeIsFreeSpeech.com, a website which launched and became publicly accessible

 on the internet on July 31, 2018.

       76.    CodeIsFreeSpeech.com ceased publication of Defense Distributed’s

 CAD files and files like them because Grewal threatens to punish any publisher of

 this information with both civil and criminal enforcement actions.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 29 of 61 PageID: 1011




                              Senate Bill 2645 § 3(l)(2)

       77.    On November 8, 2018, New Jersey Governor Phil Murphy signed

 Senate Bill 2465 into law. S. 2465, 218th Leg., Reg. Sess. (N.J. 2018) (as signed by

 Gov. Philip Murphy, Nov. 8, 2018) (codified as N.J. Stat 2C:39-9) (hereinafter “SB

 2465”). Section 3(l)(2) of the bill creates the following speech crime:

       l. Manufacturing or facilitating the manufacture of a firearm using a three
       dimensional printer. In addition to any other criminal penalties provided under
       law it is a third degree crime for:

              ...

              (2) a person to distribute by any means, including the Internet, to a
              person in New Jersey who is not registered or licensed as a
              manufacturer as provided in chapter 58 of Title 2C of the New Jersey
              Statutes, digital instructions in the form of computer-aided design files
              or other code or instructions stored and displayed in electronic format
              as a digital model that may be used to program a three-dimensional
              printer to manufacture or produce a firearm, firearm receiver,
              magazine, or firearm component.

       As used in this subsection: “three-dimensional printer” means a computer or
       computer-driven machine or device capable of producing a three-dimensional
       object from a digital model; and “distribute” means to sell, or to manufacture,
       give, provide, lend, trade, mail, deliver, publish, circulate, disseminate,
       present, exhibit, display, share, advertise, offer, or make available via the
       Internet or by any other means, whether for pecuniary gain or not, and
       includes an agreement or attempt to distribute.

 SB 2465 § 3(l)(2) (codified as N.J. Stat 2C:39-9(l)(2)). A conviction entails

 imprisonment for three to ten years, see N.J. Stat. 2C:43 6(a)(3); N.J. Stat. 2C:43-

 7(a)(4), and a fine of up to $15,000, see N.J. Stat. 2C:43-3(b)(1).
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 30 of 61 PageID: 1012




       78.      Senate Bill 2465 was enacted for the purpose of discriminating against

 and censoring Defense Distributed and SAF’s members, in particular.

       79.      At the Senate Bill 2465 signing ceremony, New Jersey Governor Phil

 Murphy linked the bill to the cease-and-desist letter that Grewal issued to Defense

 Distributed:

       The Attorney General has been a national leader in this fight. Last June
       he issued a cease and desist letter to the companies that deal in ghost
       guns, saying explicitly that New Jersey is off limits to them. He joined
       likeminded attorneys general in successfully stopping in federal court
       the release of blueprints that would have allowed anyone with a
       computer and access to a 3D printer the ability to build their own,
       untraceable firearm. This law that we're going to sign today further
       backs up his efforts, and I thank him for all that he has done. Thank
       you, Gurbir.

       80.      At the Senate Bill 2465 signing ceremony, Grewal said that the bill was

 a “stronger tool[]” that he could use to “stop” Defense Distributed founder “Cody

 Wilson” and “his supporters” from “release[ing] these codes online”:

                [T]oday, we’re . . . closing dangerous loopholes in our existing
                laws - loopholes that some companies and individuals have tried
                to exploit. This summer, for example, a Texan named Cody
                Wilson promised to publicly release computer files that would
                let anyone, even terrorists, felons, and domestic abusers, create
                firearms using a 3D printer. . . . And so back in July, we
                successfully challenged Cody Wilson in court. We obtained
                legal orders that temporarily halted the release of these codes.
                But his supporters are not relenting, they’re still trying to
                release these codes online. And so it’s clear that we need
                stronger tools to stop them . . . tools like the legislation crafted
                by Senator Cryan and that Governor Murphy is signing today.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 31 of 61 PageID: 1013




       81.    At the Senate Bill 2465 signing ceremony, Grewal said that Senate Bill

 2465 was “right on point” to “address[] printable guns or ghost guns” and that it was

 enacted “to stop the next Cody Wilson, to fight the ghost gun industry”:

       [E]arlier this year, we went after some of the biggest players in this
       industry. We told them that they were wrong on the law. We told them
       that they were, in fact, breaking the law here in New Jersey by selling
       those weapons here. And we told them to stop. And some of them
       complied. But others did not, and so those investigations are ongoing
       at this time.

       But in both of those cases, bad actors were trying to take advantage of
       loopholes because no law squarely addressed printable guns or ghost
       guns. So we had to rely on other laws, like our public nuisance law or
       our assault weapons law, to fight back. Now don't get me wrong: Those
       laws are important and they're great tools, and they helped us stop the
       spread of these dangerous, untraceable weapons. But a law right on
       point strengthens law enforcement's hand even more.

       And so today, there is no question that printable guns and ghost guns
       are deadly, and selling them in New Jersey is illegal. And that’s why
       I’m so proud to support Governor Murphy’s efforts and the legislature's
       efforts to close those loopholes, to stop the next Cody Wilson, to fight
       the ghost gun industry, and to regulate the next dangerous gun models
       before they spread into our communities.

       82.    At the Senate Bill 2465 signing ceremony, Grewal threatened to “come

 after” “anyone who is contemplating making a printable gun” and “the next ghost

 gun company”:

              And here’s my message today to anyone who is contemplating
              making a printable gun or to the next ghost gun company trying
              to sell their dangerous weapons into New Jersey: Your products
              are unlawful and if your break our laws we will come after you.
              And to anyone else who thinks of trying to find other loopholes
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 32 of 61 PageID: 1014




              in our laws, especially to sell dangerous firearms, we’re just as
              committed to stopping each of you.

       83.     A press release further touted Grewal’s enforcement threats.

       84.    Defense Distributed knew of Senate Bill 2465’s passage on the day

 that it became law and witnessed the signing ceremony. At that time, Defense

 Distributed reasonably feared that Grewal would commence enforcement of the new

 law against Defense Distributed, its officers, its employees, and/or its agents at any

 moment.

       85.    Because of Grewal’s threatened enforcement of the Section 3(l)(2)

 speech crime, Defense Distributed ceased offering, advertising, selling, or otherwise

 distributing digital firearms information on DEFCAD and all distributions of digital

 firearms information via DEFCAD ceased. This involved blocking all public access

 to DEFCAD and halting all shipments of digital firearms information via the U.S.

 Postal Service.

       86.    Because of Grewal’s effort to criminalize and otherwise censor the

 distribution of digital firearms information that “may be used” to program a 3D

 printer to manufacture or produce a firearm, firearm receiver, magazine, or firearm

 component, Defense Distributed has incurred and continues to incur the burden of

 altering its business practices to avoid the risk that Grewal will prosecute Defense

 Distributed and/or Defense Distributed’s officers, employees, and/or agents for
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 33 of 61 PageID: 1015




 information received or information that is merely viewed by a person in New

 Jersey.

       87.    Because of Grewal’s efforts to criminalize and otherwise censor the

 distribution of digital firearms information, Defense Distributed refrains from

 engaging in the following constitutionally protected activities that it would otherwise

 conduct lawfully:

              a.     Posting digital firearms information on the DEFCAD website for

                     free download by the public;

              b.     Selling digital firearms information to persons in New Jersey on

                     the DEFCAD website for shipment on USB drive or SD cards

                     mailed via the U.S. Postal Service;

              c.     Advertising its digital firearms information offerings on the

                     DEFCAD website;

              d.     Participating in trade shows where Defense Distributed is unable

                     to determine the state of residence of attendees that may view its

                     displays and other advertisements;

              e.     Sending advertisements via email lists where Defense

                     Distributed is unable to determine the states of residence of the

                     recipients and has no way of knowing in which states recipients

                     will be when the receive emails; and
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 34 of 61 PageID: 1016




              f.    Participating in any national advertising network, radio

                    communication, televised media, and other media that may

                    advertise and promote Plaintiffs’ respective missions.

                               CodeIsFreeSpeech.com

       88.    The   CodeIsFreeSpeech      (“CIFS”)    project,   located   online   at

 CodeIsFreeSpeech.com, is a project of Firearms Policy Coalition, Inc., Firearms

 Policy Foundation, The Calguns Foundation, California Association of Federal

 Firearms Licensees, Inc., and individuals—including Brandon Combs—who are

 passionate about the Constitution and individual liberties.

       89.    CodeIsFreeSpeech.com is a publicly available website for the

 publication and republication of truthful, non-misleading, non-commercial political

 speech and information that is protected under the United States Constitution. Its

 purpose is to allow people to share knowledge and empower them to exercise their

 fundamental, individual rights. It was created and developed during the week of

 July 22, 2018—long before the State enacted Senate Bill 2465. On or about August

 2, 2018, CodeIsFreeSpeech.com began to utilize Cloudflare services.

       90.    CodeIsFreeSpeech.com launched and became publicly accessible on

 the internet on July 31, 2018.        From its launch until February 2, 2019,

 CodeIsFreeSpeech.com published (made available for direct download) digital

 instructions in the form of computer-aided design files or other code or instructions
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 35 of 61 PageID: 1017




 stored and displayed in electronic format as a digital model that may be used to

 program a three-dimensional printer to manufacture or produce a firearm, firearm

 receiver, magazine, or firearm component. Until February 2, 2019, no substantive

 changes were made to CodeIsFreeSpeech.com since it was launched.

       91.    In particular, during that period of time (July 31, 2018, to February 2,

 2019), CodeIsFreeSpeech.com republished sets of digital firearms information that

 had originally been published by Defense Distributed. The republished digital

 firearms information included, among other things, Defense Distributed’s files

 concerning the “Liberator” firearm.

       92.    Because CodeIsFreeSpeech.com did not have or require any login or

 other account creation that would personally identify visitors, after November 8,

 2018, persons in New Jersey who are not registered or licensed as a manufacturer as

 provided in chapter 58 of Title 2C of the New Jersey Statutes may have acquired

 digital instructions in the form of computer-aided design files or other code or

 instructions stored and displayed in electronic format as a digital model that may be

 used to program a three-dimensional printer to manufacture or produce a firearm,

 firearm receiver, magazine, or firearm component from CodeIsFreeSpeech.com.

       93.    CodeIsFreeSpeech has always contained a notice to visitors that states:

       CodeIsFreeSpeech.com and its contents are for education and information
       purposes only. Self-manufacturing or assembling a firearm may require a
       permit or license. Some people may be prohibited under federal, state, and/or
       local laws. Consult a licensed attorney for legal advice.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 36 of 61 PageID: 1018




       94.   At approximately 12:50 p.m. Pacific Time on February 2, 2019, a

 takedown demand that was purportedly sent by the New Jersey Office of the

 Attorney General to Cloudflare was reported to Brandon Combs through an email

 originating from "Cloudflare Abuse". As reported to Combs by Cloudflare, the

 takedown demand stated:

       This is a notice to Cloudflare that you are serving files consisting of 3D
       printable firearms in violation of NJ Stat. Ann. § 2C:39-9 3(l)(2). These files
       are accessible via Cloudflare's New Jersey datacenter. You shall delete all
       files described within 24 hours or we will be forced to press charges in order
       to preserve the safety of the citizens of New Jersey.

 As reported to Combs by Cloudflare, the takedown demand stated, the “Reported

 URLs” in the takedown demand were as follows:

       https://codeisfreespeech.com/code_files/liberator_complete.zip

       https://codeisfreespeech.com/code_files/ar15_lower_machining/instructions.

       pdf

       https://codeisfreespeech.com/code_files/ar15_80_percent_lower.zip

       https://codeisfreespeech.com/code_files/ar15_complete.zip

       https://codeisfreespeech.com/code_files/ar10_complete.zip

       https://codeisfreespeech.com/code_files/ruger_10-22_complete.zip

       https://codeisfreespeech.com/code_files/1911_complete.zip

       https://codeisfreespeech.com/code_files/vz58_complete.zip

       https://codeisfreespeech.com/code_files/beretta_92fs_complete.zip
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 37 of 61 PageID: 1019




       https://codeisfreespeech.com/checksum.txt

       https://codeisfreespeech.com/gun.png

       https://codeisfreespeech.com/

       95.    Because of the takedown demand that Cloudflare reported, at

 approximately 1:12 p.m. Pacific Time on February 2, 2019, CodeIsFreeSpeech.com

 made the digitial firearms information that it had previously published inaccessible

 to anyone who browsed to or otherwise attempted to access those files.

       96.    On February 12, 2012, Grewal (through counsel) filed a letter with this

 Court. The letter took the position that the February 2, 2019 takedown notice

 Cloudflare had reported as having been issued by Grewal was not, in fact, issued by

 Grewal. The letter did not mention any of Grewal’s prior civil or criminal threats.

       97.    On February 14, 2019, Plaintiffs’ counsel sent Grewal’s counsel a

 responsive letter. The letter noted that Grewal had never disclaimed any of his civil

 enforcement threats and never disclaimed the criminal enforcement threats posed at

 the SB 2465 signing ceremony. So it posed a direct inquiry: “If Defense Distributed,

 the Second Amendment Foundation, or CodeIsFreeSpeech.com publish the

 computer files at issue, will Attorney General Gurbir Grewal bring civil or criminal

 enforcement actions against them for it?”:

              The letter you filed with the Court on Tuesday disclaimed one of the
       threats that had apparently been made by Attorney General Grewal against the
       Plaintiffs. But the letter did not disclaim any of the other threats that have been
       made against the Plaintiffs by the Attorney General. So, we pose the case’s
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 38 of 61 PageID: 1020




       most immediate question in no uncertain terms: If Defense Distributed, the
       Second Amendment Foundation, or CodeIsFreeSpeech.com publish the
       computer files at issue, will Attorney General Gurbir Grewal bring civil or
       criminal enforcement actions against them for it?

              Currently, every account of the Attorney General’s actions since July
       2018 establishes that he will, indeed, punish the Plaintiffs for sharing these
       computer files by deploying the civil and criminal legal tools at his disposal.
       In the event that the files are published again, he threatens to sue the Plaintiffs
       in civil actions to enjoin the speech. No letter disclaims that. In the event that
       the files are published again, he threatens to coerce the Plaintiffs’ service
       providers to shut down the speech. No letter disclaims that. Worst of all, in
       the event that the files are published again, he threatens to use prosecution
       under the speech crime to jail the Plaintiffs. No letter disclaims that. Hence,
       the threats warranting a preliminary injunction against the Attorney General
       are as real and imminent as ever.

              At the Defense Distributed II preliminary injunction hearing before the
       United States District Court for the Western District of Texas, we asked the
       Attorney General whether he still intends to stop publication of the files at
       issue via the mail. No disclaimer occurred. He equivocated, which does
       nothing but continue the infliction of censorship’s irreparable harms upon the
       Plaintiffs.

             To avoid a preliminary injunction here, the Attorney General would
       need to unequivocally disclaim all of his current threats. In particular, he
       would need to take the position that New Jersey Statute 2C:39-9(l)(2) will not
       be enforced against the Plaintiffs as punishment for publishing the files at
       issue via the internet or via the mail. Will he do so? Likewise for the civil
       punishments he threatens (e.g., civil lawsuits and cease-and-desist orders).
       Will he now unequivocally disclaim these threats?

       98.    On Feburary 19, 2019, Grewal’s counsel responded by e-mailing

 Plaintiffs’ counsel. As to the civil enforcement threats, the Feburary 19 response

 said nothing at all. As to the criminal enforcement threats, the Feburary 19 response

 said this: “We cannot, of course, provide any generalized assurances one way or the
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 39 of 61 PageID: 1021




 other regarding the enforcement of Section 3(l)(2) if your clients intend to violate

 the plain terms of the statute.”

       99.    Thus, to this day, the threat posed to the Plaintiffs by Grewal’s civil and

 criminal enforcement efforts remains in full force. The cease and desist letter he

 sent to issued to Defense Distributed on July 26, 2018 has never been disclaimed.

 The coercive actions he took against Defense Distributed’s service providers have

 never been disclaimed. The civil lawsuits he filed against Defense Distributed, Cody

 Wilson, SAF, and others engaged in the speech at issue have never been disclaimed.

 And the unequivocal threat he issued at the SB 2465 signing ceremony—to “stop”

 Defense Distributed founder “Cody Wilson” and “his supporters” from “release[ing]

 these codes online” and to “come after you”—have never been disclaimed.

       100. But for Grewal’s decision to continue threatening both civil and

 criminal enforcement actions against anyone that publishes the files at issue,

 CodeIsFreeSpeech.com would resume online publication of the files that it had

 published from July 31, 2018, to February 2, 2019 to persons in the State of New

 Jersey.

              Attorney General Gurbir Grewal’s Actions are Illegal

       101. Grewal’s conduct subjects the Plaintiffs to an unconstitutional

 abridgement of First Amendment freedoms; an unconstitutional infringement of

 Second Amendment rights; an unconstitutional violation of the right to equal
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 40 of 61 PageID: 1022




 protection of the laws; an unconstitutional deprivation of liberty and property

 without due process of law; an unconstitutional violation of the Commerce Clause;

 and regulation by way of state laws that are preempted by federal law.

       102. Grewal denies Defense Distributed’s right to publish digital firearms

 information in the form of computer files. He denies Defense Distributed’s right to

 do so via the internet; he denies Defense Distributed’s right to do so via the mail; he

 denies Defense Distributed’s right to do so via brick-and-mortar public libraries; and

 he denies Defense Distributed’s right to do so via any other means of publication.

 He also denies Defense Distributed’s right to conduct secondary activities that

 accompany all of these publication methods, such as advertising.

       103. Grewal denies SAF’s right to receive, utilize, and republish digital

 firearms information in the form of computer files. He denies SAF’s right to receive

 and republish files so via the internet; he denies SAF’s right to do so via the mail;

 he denies SAF’s right to do so via brick-and-mortar public libraries; and he denies

 SAF’s right to so via any other means of publication. He also denies SAF’s right to

 conduct secondary activities that accompany all of these publication methods, such

 as advertising.

       104. Grewal denies FPC, FPF, CGF, CAL-FFL, and Brandon Combs’ right

 to receive, utilize, and republish digital firearms information in the form of computer

 files. He denies their right to receive and republish files so via the internet; he denies
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 41 of 61 PageID: 1023




 their right to do so via the mail; he denies their right to do so via brick-and-mortar

 public libraries; and he denies their right to so via any other means of publication.

 He also denies their right to conduct secondary activities that accompany all of these

 publication methods, such as advertising. And he denies their members’ rights to

 access and republish digital firearms information in the form of computer files.

        105. In each of these respects, Grewal acts knowingly, intentionally, and

 selectively. Many similarly situated people engage in the activities for which the

 Plaintiffs are being persecuted. But Grewal does not target them as he targets the

 Plaintiffs.

     Plaintiffs Have Suffered—and Continue to Suffer—Irreparable Harm

        106. In the past, Grewal’s illegal conduct irreparably harmed the Plaintiffs

 by abridging rights guaranteed by the First Amendment, Second Amendment,

 Fourteenth Amendment, and other federal law.

        107. In the past, Grewal’s illegal conduct irreparably harmed the Plaintiffs

 by causing them to refrain from publishing digital firearms information they have a

 right to publish, by causing them to refrain from receiving digital firearms

 information they have a right to receive, by causing them to refrain from republish

 firearms information they have a right to republish, and by chilling their exercise of

 First Amendment rights.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 42 of 61 PageID: 1024




       108. At present, Grewal’s illegal conduct irreparably harms the Plaintiffs by

 abridging rights guaranteed by the First Amendment, Second Amendment,

 Fourteenth Amendment, and other federal law.

       109. At present, Grewal’s illegal conduct irreparably harms the Plaintiffs by

 causing them to refrain from publishing digital firearms information they have a

 right to publish, by causing them to refrain from receiving digital firearms

 information they have a right to receive, by causing them to refrain from

 republishing firearms information they have a right to republish, and by chilling their

 exercise of First Amendment rights.

       110. Absent relief from this Court, Grewal will continue to engage in the

 illegal conduct that has caused the Plaintiffs irreparable harm in the past and is

 causing the Plaintiffs irreparable harm at present.

       111. The Plaintiffs refrain from publishing digital firearms information via

 the internet for fear of being punished by Grewal. Once that threat ceases, Defense

 Distributed will resume engaging in this speech; SAF’s members will resume

 receiving it, benefitting from it, and republishing it; and FPC, FPF, CGF, CAL-FFL,

 and Brandon Combs will resume receiving, benefitting from, and republishing it.

       112. Defense Distributed refrains from distributing digital firearms

 information via the mail for fear of being punished by Grewal. Once that threat

 ceases, Defense Distributed will resume engaging in this speech; SAF’s members
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 43 of 61 PageID: 1025




 will resume receiving it, benefitting from it, and republishing it; and FPC, FPF, CGF,

 CAL-FFL, and Brandon Combs will resume receiving, benefitting from, and

 republishing it.

       113. Defense Distributed refrains from offering and advertising its digital

 firearms information to persons in New Jersey for fear of being punished by Grewal.

 Once that threat ceases, Defense Distributed will resume making offers and

 advertisements to persons in New Jersey about the speech at issue.

       114. SAF members have received and republished Defense Distributed’s

 digital firearms information in the past. But now they refrain from receiving and

 republishing Defense Distributed’s files for fear of being prosecuted by states like

 New Jersey. Once those threats cease, SAF’s members will continue to receive and

 republish information from Defense Distributed.

       115. FPC, FPF, CGF, CAL-FFL, and Brandon Combs have received and

 republished Defense Distributed’s digital firearms information in the past. But now

 they refrain from receiving and republishing Defense Distributed’s files for fear of

 being prosecuted by New Jersey and states like it. Once those threats cease, FPC,

 FPF, CGF, CAL-FFL, and Brandon Combs will resume receiving, benefitting from,

 and republishing the digitial firearms information Defense Distributed published.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 44 of 61 PageID: 1026




       116. Because of Grewal’s evident intention of enforcing Section 3(l)(2)

 against the Plaintiffs, the Plaintiffs have refrained from engaging in speech that

 Constitution and other federal law guarantees their right to engage in.

       117. If Defense Distributed publishes its digital firearms information via the

 internet by making its computer files available for download on a website, Grewal

 will enforce Section 3(l)(2) against Defense Distributed. If SAF members publish

 or republish Defense Distributed’s computer files via the internet by making them

 available for download on a website, Grewal will enforce Section 3(l)(2) against

 them. If FPC, FPF, CGF, CAL-FFL, and Brandon Combs publish or republish

 Defense Distributed’s computer files via the internet by making them available for

 download on a website, Grewal will enforce Section 3(l)(2) against them.

       118. If Defense Distributed publishes its digital firearms information via the

 mail by making its computer files available for shipment on physical storage devices

 to persons in New Jersey, Grewal will enforce Section 3(l)(2) against Defense

 Distributed. Likewise, if SAF members make Defense Distributed’s computer files

 available for shipment on physical storage devices to persons in New Jersey, Grewal

 will enforce Section 3(l)(2) against them. Finally, if FPC, FPF, CGF, CAL-FFL,

 and Brandon Combs make Defense Distributed’s computer files available for

 shipment on physical storage devices to persons in New Jersey, Grewal will enforce

 Section 3(l)(2) against them.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 45 of 61 PageID: 1027




       119. If Defense Distributed engages in advertising and offering activities

 regarding its files to persons in New Jersey, Grewal will enforce Section 3(l)(2)

 against Defense Distributed. Likewise, if SAF members engage in advertising and

 offering activities regarding Defense Distributed’s files to persons in New Jersey,

 Grewal will enforce Section 3(l)(2) against them. Finally, if FPC, FPF, CGF,

 CAL-FFL, and Brandon Combs engage in advertising and offering activities

 regarding Defense Distributed files to persons in New Jersey, Grewal will enforce

 Section 3(l)(2) against them.

       120. The Liberator files that Defense Distributed published to DEFCAD in

 both 2012-2013 and 2018 exemplify the kind of digital firearms information that

 Defense Distributed deals with and intends to develop and distribute in the future.

                                 CLAIMS FOR RELIEF

                                      Count One

             42 U.S.C. § 1983—Freedom of Speech and of the Press

       121. The Plaintiffs incorporate the preceding paragraphs.

       122. The First Amendment of the Constitution of the United States forbids

 government actions abridging the freedom of speech or of the press. It applies to

 Attorney General Gurbir Grewal by virtue of the Fourteenth Amendment of the

 Constitution of the United States.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 46 of 61 PageID: 1028




       123. Grewal violated 42 U.S.C. § 1983 by acting, under color of state law,

 to subject the Plaintiffs to an unconstitutional abridgement of First Amendment

 freedoms.

       124. Grewal violated 42 U.S.C. § 1983 by threatening, under color of state

 law, to subject the Plaintiffs to an unconstitutional abridgement of First Amendment

 freedoms.

       125. Grewal’s conduct violates the First Amendment doctrine regarding

 prior restraints. See, e.g., Bantam Books, Inc. v. Sullivan, 372 U.S. 58 (1963).

 Grewal’s conduct constitutes a prior restraint of expression; as such, it is an

 unconstitutional abridgement of First Amendment’s freedoms because Grewal

 cannot carry the heavy burden of justifying a prior restraint and because the prior

 restraint does not operate under sufficient judicial superintendence.

       126. Grewal’s conduct violates the First Amendment doctrine regarding

 content based speech restrictions. See, e.g., Reed v. Town of Gilbert, Ariz., 135 S.

 Ct. 2218 (2015). Grewal’s conduct imposes content-based speech restrictions; as

 such, the restrictions are an unconstitutional abridgement of First Amendment’s

 freedoms because they do not serve a compelling governmental interest and are not

 narrowly drawn to serve any such interest.

       127. Grewal’s conduct violates the First Amendment doctrine regarding

 content neutral speech restrictions. See, e.g., McCullen v. Coakley, 134 S. Ct. 2518
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 47 of 61 PageID: 1029




 (2014). Even if Grewal’s conduct is deemed to impose content-neutral speech

 restrictions, it is an unconstitutional abridgement of First Amendment’s freedoms

 because it does not serve a significant governmental interest and is not narrowly

 drawn to serve any such interest.

       128. Grewal’s conduct violates the First Amendment doctrine regarding

 overbreadth. See, e.g., City of Houston, Tex. v. Hill, 482 U.S. 451 (1987). Grewal’s

 conduct forbids a substantial amount of constitutionally protected speech and is not

 narrowly tailored to prohibit only constitutionally unprotected speech; as such, it is

 an unconstitutional abridgement of First Amendment’s freedoms.

       129. In each of these respects, Grewal’s conduct results in an

 unconstitutional abridgement of First Amendment freedoms both facially and as

 applied to these circumstances.

       130. Grewal’s conduct proximately caused damages to the Plaintiffs, to the

 persons with whom the Plaintiffs have communicated, to the persons who desire to

 communicate with the Plaintiffs, and to other persons wishing to engage in similar

 communications. The damages include, but are not limited to, the loss of First

 Amendment rights, the chilling effect on conduct protected by the First Amendment,

 and the substantial time and resources expended in defense of these rights.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 48 of 61 PageID: 1030




           131. The Plaintiffs are therefore entitled to a judgment against Grewal

 awarding the Plaintiffs declaratory relief, injunctive relief, and attorney fees and

 costs.

                                       Count Two

                    42 U.S.C. § 1983—Right to Keep and Bear Arms

           132. The Plaintiffs incorporate the preceding paragraphs.

           133. The Second Amendment of the Constitution of the United States

 forbids laws abridging the individual right to keep and bear Arms. It applies to

 Grewal in his official capacity by virtue of the Fourteenth Amendment of the

 Constitution of the United States.

           134. Grewal violated 42 U.S.C. § 1983 by acting, under color of state law,

 to subject the Plaintiffs to an unconstitutional abridgement of Second Amendment

 rights.

           135. Grewal additionally violated 42 U.S.C. § 1983 by threatening, under

 color of state law, to subject the Plaintiffs to an unconstitutional abridgement of

 Second Amendment rights.

           136. Grewal’s conduct violates the individual Second Amendment right to

 keep and bear Arms. See District of Columbia v. Heller, 554 U.S. 570, 627 (2008).

 Grewal’s conduct infringes the individual right to make and acquire Arms, which is
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 49 of 61 PageID: 1031




 part and parcel of the right to keep and bear Arms; as such, it is an unconstitutional

 abridgement of Second Amendment rights.

          137. In each of these respects, Grewal’s conduct constitutes an

 unconstitutional abridgement of Second Amendment rights both facially and as

 applied to these circumstances.

          138. Grewal’s conduct proximately caused damages to the Plaintiffs, the

 persons they communicate with, and others. The damages include, but are not

 limited to, the loss of Second Amendment rights, the chilling effect on conduct

 protected by the Second Amendment, and the substantial time and resources

 expended in defense of these rights.

          139. The Plaintiffs are therefore entitled to a judgment against Grewal

 awarding the Plaintiffs declaratory relief, injunctive relief, and attorney fees and

 costs.

                                     Count Three

                         42 U.S.C. § 1983—Equal Protection

          140. The Plaintiffs incorporate the preceding paragraphs.

          141. The Equal Protection Clause of the Fourteenth Amendment of the

 Constitution of the United States forbids the several States from denying to any

 person within their jurisdictions the equal protection of the laws. It applies to Grewal

 in his official capacity.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 50 of 61 PageID: 1032




       142. Grewal violated 42 U.S.C. § 1983 by acting, under color of state law,

 to subject the Plaintiffs to an unconstitutional violation of the Equal Protection

 Clause.

       143. Grewal additionally violated 42 U.S.C. § 1983 by threatening, under

 color of state law, to subject the Plaintiffs to an unconstitutional violation of the

 Equal Protection Clause.

       144. Grewal’s conduct violates the Equal Protection Clause’s doctrine

 regarding selective enforcement. See, e.g., Whren v. United States, 517 U.S. 806

 (1996). Grewal took action against Defense Distributed—but not similarly situated

 persons engaged in publication of the Defense Distributed I Files—because Grewal

 disagrees with the content of Defense Distributed’s constitutionally protected speech

 and because Grewal dislikes the persons involved in the speech; as such, Grewal’s

 conduct violates the Plaintiffs’ right to the equal protection of the laws.

       145. In each of these respects, Grewal’s conduct constitutes an

 unconstitutional violation of the Equal Protection Clause both facially and as applied

 to these circumstances.

       146. Grewal’s conduct proximately caused damages to the Plaintiffs, the

 persons they communicate with, and others. The damages include, but are not

 limited to, the Plaintiffs’ loss of Equal Protection Clause rights and the substantial

 time and resources expended in defense these rights.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 51 of 61 PageID: 1033




          147. The Plaintiffs are therefore entitled to a judgment against Grewal

 awarding the Plaintiffs declaratory relief, injunctive relief, and attorney fees and

 costs.

                                      Count Four

                             42 U.S.C. § 1983—Due Process

          148. The Plaintiffs incorporate the preceding paragraphs.

          149. The Due Process Clause of the Fourteenth Amendment of the

 Constitution of the United States forbids the several States from depriving any

 person of life, liberty, or property without due process of law. It applies to Grewal

 in his official capacity.

          150. Grewal violated 42 U.S.C. § 1983 by acting, under color of state law,

 to subject the Plaintiffs to a deprivation of liberty and property without due process

 of law.

          151. Grewal additionally violated 42 U.S.C. § 1983 by threatening, under

 color of state law, to subject the Plaintiffs to a deprivation of liberty and property

 without due process of law.

          152. Grewal’s conduct violates the Due Process Clause doctrine regarding

 vagueness. See, e.g., F.C.C. v. Fox Television Stations, Inc., 567 U.S. 239 (2012).

 Grewal’s conduct forbids expression without giving fair notice of what is forbidden;
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 52 of 61 PageID: 1034




 as such, it is an unconstitutional deprivation of liberty and property without due

 process of law.

       153. Grewal’s conduct violates the Due Process Clause doctrine regarding

 overbreadth. See, e.g., Coates v. City of Cincinnati, 402 U.S. 611 (1971). Grewal’s

 conduct forbids a substantial amount of constitutionally protected speech; as such, it

 is an unconstitutional deprivation of liberty and property without due process of law.

       154. Grewal’s conduct violates the Due Process Clause doctrine regarding

 deprivations of property. See, e.g., Matthews v. Eldridge, 424 U.S. 319 (1976).

 Grewal’s conduct deprives the Plaintiffs of a license issued by the Secretary of State

 pursuant to federal law, and does so without supplying adequate pre-deprivation

 notice and an opportunity to be heard; as such, it is an unconstitutional deprivation

 of property without due process of law.

       155. In each of these respects, Grewal’s conduct constitutes an

 unconstitutional abridgement of Due Process Clause rights both facially and as

 applied to these circumstances.

       156. Grewal’s conduct proximately caused damages to the Plaintiffs, the

 persons they communicate with, and others. The damages include, but are not

 limited to, the loss of the Plaintiffs’ Due Process Clause rights and the substantial

 time and resources expended in defense these rights.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 53 of 61 PageID: 1035




          157. The Plaintiffs are therefore entitled to a judgment against Grewal

 awarding the Plaintiffs declaratory relief, injunctive relief, and attorney fees and

 costs.

                                       Count Five

                         42 U.S.C. § 1983—Commerce Clause

          158. The Plaintiffs incorporate the preceding paragraphs.

          159. The Commerce Clause of Article I, Section 8 of the Constitution of the

 United States imposes a negative command, known as the dormant Commerce

 Clause, that limits the authority of the several States to enact laws burdening

 interstate commerce. It applies to Grewal in his official capacity.

          160. Grewal violated 42 U.S.C. § 1983 by acting, under color of state law,

 to subject the Plaintiffs to a deprivation of the right to be free of commercial

 restraints that violate the dormant Commerce Clause.

          161. Grewal additionally violated 42 U.S.C. § 1983 by threatening, under

 color of state law, to subject the Plaintiffs to a deprivation of the right to be free of

 commercial restraints that violate the dormant Commerce Clause.

          162. Grewal’s conduct violates the dormant Commerce Clause doctrine

 regarding laws that directly regulate interstate commerce. See, e.g., Granholm v.

 Heald, 125 S. Ct. 1885 (2005). Grewal’s conduct directly regulates interstate

 commerce by projecting New Jersey law into other states. Grewal’s conduct does
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 54 of 61 PageID: 1036




 not serve a compelling governmental interest. And Grewal’s conduct is not the least

 restrictive means of accomplishing any such interest. As such, it violates the

 Commerce Clause.

       163. Grewal’s conduct violates the dormant Commerce Clause doctrine

 regarding laws that discriminate against interstate commerce. See, e.g., Granholm,

 125 S. Ct. 1885. Grewal’s conduct discriminates against interstate commerce on

 purpose, on its face, and in effect. Grewal’s conduct does not serve a compelling

 governmental interest. And Grewal’s conduct is not the least restrictive means of

 accomplishing any such interest. As such, it violates the Commerce Clause.

       164. Grewal’s conduct violates the dormant Commerce Clause doctrine

 regarding all laws that implicate interstate commerce. See, e.g., Pike v. Bruce

 Church, Inc., 397 U.S. 137 (1970). Grewal’s conduct imposes burdens on interstate

 commerce that are clearly excessive in relation to putative local benefits; as such, it

 violates the Commerce Clause.

       165. In each of these respects, Grewal’s conduct constitutes an

 unconstitutional abridgement of Due Process Clause rights both facially and as

 applied to these circumstances.

       166. Grewal’s conduct proximately caused damages to the Plaintiffs, the

 persons they communicate with, and others. The damages include, but are not
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 55 of 61 PageID: 1037




 limited to, the loss of Dormant Commerce Clause rights in the past and the

 substantial time and resources expended in defense these rights.

          167. The Plaintiffs are therefore entitled to a judgment against Grewal

 awarding the Plaintiffs declaratory relief, injunctive relief, and attorney fees and

 costs.

                                       Count Six

                     42 U.S.C. § 1983—Arms Export Control Act

          168. The Plaintiffs incorporate the preceding paragraphs.

          169. The Supremacy Clause of the Constitution of the United States provides

 that the Constitution of the United States and the Laws of the United States which

 shall be made in Pursuance thereof shall be the supreme Law of the Land. It applies

 to Grewal by virtue of Article VI of the Constitution of the United States.

          170. The federal government has exclusive authority to administer and

 enforce the provisions of the AECA and ITAR. Pursuant to that authority, the

 federal government entered into the Settlement Agreement with Plaintiffs and

 granted Plaintiffs a license to publish the Defense Distributed I Files.

          171. Grewal violated the AECA and ITAR by acting, under color of state

 law, to regulate conduct that the federal government has expressly authorized

 pursuant to its authority under the AECA and ITAR. Grewal therefore violated 42

 U.S.C. § 1983 by acting, under color of state law, to regulate the Plaintiffs pursuant
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 56 of 61 PageID: 1038




 to state laws that are preempted by federal law. “[I]f an individual claims federal

 law immunizes [the plaintiff] from state regulation, the court may issue an injunction

 upon finding the state regulatory actions preempted.” Armstrong v. Exceptional

 Child Ctr., Inc., 135 S. Ct. 1378, 1384 (2015).

       172. In this respect, Grewal’s conduct is preempted both facially and as

 applied to these circumstances.

       173. Grewal’s conduct proximately caused damages to the Plaintiffs, the

 persons they communicate with, and others. The damages include, but are not

 limited to, the loss of immunity from preempted state regulation in the past and the

 substantial time and resources expended in defense these rights.

       174. The Plaintiffs are therefore entitled to a judgment against the

 Defendants awarding the Plaintiffs declaratory relief and injunctive relief, and

 attorney fees and costs.

                                     Count Seven

                 42 U.S.C. § 1983—Communications Decency Act

       175. The Plaintiffs incorporate the preceding paragraphs.

       176. The Communications Decency Act, 47 U.S.C. § 230, immunizes

 service providers for information originating with a third-party user of the service.

 Defense Distributed is a provider and user of an “interactive computer service”

 within the meaning of 47 U.S.C. § 230 because it operates an interactive online
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 57 of 61 PageID: 1039




 service at DEFCAD.com. FPC, FPF, CGF, CAL-FFL, and Brandon Combs are

 providers and users of an “interactive computer service” within the meaning of 47

 U.S.C. § 230 because they operate an interactive online service at

 CodeIsFreeSpeech.com.

       177. Senate Bill 2465 violates Defense Distributed’s rights and FPC, FPF,

 CGF, CAL-FFL, and Brandon Combs’ rights under 47 U.S.C. § 230(c)(1) because

 it treats them, providers of interactive computer services, as publishers or speakers

 of information provided by another information content provider. Specifically,

 Senate Bill 2465 treats Defense Distributed, FPC, FPF, CGF, CAL-FFL, and

 Brandon Combs as publishers or speakers because it makes it a crime to “distribute”

 the “information” at issue regardless of whether the information was “provided by

 another information content provider.”

       178. Senate Bill 2465 is a “State . . . law that is inconsistent with” § 230, in

 direct violation of 47 U.S.C. § 230(e)(3).

       179. In this respect, Defendant Grewal’s conduct is preempted both facially

 and as applied to these circumstances.

       180. Grewal’s conduct proximately caused damages to the Plaintiffs, the

 persons they communicate with, and others. The damages include, but are not

 limited to, the loss of immunity from preempted state regulation in the past and the

 substantial time and resources expended in defense these rights.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 58 of 61 PageID: 1040




       181. The Plaintiffs are therefore entitled to a judgment against the

 Defendants awarding the Plaintiffs declaratory relief and injunctive relief, and

 attorney fees and costs.

                              PRAYER FOR RELIEF

       182. The Plaintiffs request that the Court enter a judgment in their favor.

       183. The Plaintiffs request a declaration that Grewal unconstitutionally

 abridged the Plaintiffs’ First Amendment freedoms and an injunction protecting the

 Plaintiffs from such abridgement in the future—both on a preliminary basis while

 this action is pending and permanently.

       184. The Plaintiffs request a declaration that Grewal unconstitutionally

 infringed the Plaintiffs’ Second Amendment rights and an injunction protecting the

 Plaintiffs from such infringement in the future—both on a preliminary basis while

 this action is pending and permanently.

       185. The Plaintiffs request a declaration that Grewal unconstitutionally

 denied the Plaintiffs the equal protection of the laws and an injunction protecting the

 Plaintiffs from such violations in the future—both on a preliminary basis while this

 action is pending and permanently.

       186. The      Plaintiffs   request   a   declaration    that   the   Defendants

 unconstitutionally subjected the Plaintiffs to a deprivation of liberty and property

 without due process of law and an injunction protecting the Plaintiffs from such
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 59 of 61 PageID: 1041




 violations in the future—both on a preliminary basis while this action is pending and

 permanently.

       187. The Plaintiffs request a declaration that Grewal unconstitutionally

 violated the Plaintiffs’ dormant Commerce Clause rights and an injunction

 protecting the Plaintiffs from such violations in the future—both on a preliminary

 basis while this action is pending and permanently.

       188. The Plaintiffs request a declaration that federal law preempts and

 immunizes the Plaintiffs’ from Grewal’s regulatory conduct and an injunction

 protecting the Plaintiffs from such preempted action in the future—both on a

 preliminary basis while this action is pending and permanently.

       189. The Plaintiffs request an award of costs, including reasonable attorney

 fees and costs, pursuant to 42 U.S.C. § 1988.

       190. The Plaintiffs request any other relief to which they are entitled.
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 60 of 61 PageID: 1042




  Date: February 20, 2019                Respectfully submitted,

  BECK REDDEN LLP                        HARTMAN & WINNICKI, P.C.
  Chad Flores                            s/ Daniel L. Schmutter
  cflores@beckredden.com                 Daniel L. Schmutter
  Daniel Hammond                         dschmutter@hartmanwinnicki.com
  dhammond@beckredden.com                74 Passaic Street
  Hannah Roblyer                         Ridgewood, New Jersey 07450
  hroblyer@beckredden.com                (201) 967-8040
  1221 McKinney Street, Suite 4500
  Houston, Texas 77010                   Josh Blackman*
  (713) 951-3700                         joshblackman@gmail.com
                                         1303 San Jacinto Street
                                         Houston, TX 77002
                                         (202) 294-9003
                                         *Pro hac vice motion to be filed

                              Counsel for Plaintiffs
Case 3:19-cv-04753-AET-TJB Document 17 Filed 02/20/19 Page 61 of 61 PageID: 1043




                                  VERIFICATION

       On behalf of Defense Distributed, I, Paloma Heindorff, having authority to
 make this declaration as Defense Distributed’s Director, declare under penalty of
 perjury that the foregoing is true and correct to the best of my knowledge,
 information and belief.


 Dated: February 20, 2019



                                  VERIFICATION

        On behalf of the Second Amendment Foundation, Inc., I, Alan M. Gottlieb,
 having authority to make this declaration as the Second Amendment Foundation
 Inc.’s Founder, declare under penalty of perjury that the foregoing is true and correct
 to the best of my knowledge, information and belief.

 Dated: February 20, 2019




                                  VERIFICATION

         On behalf of myself and the Firearms Policy Coalition, Inc., the Firearms
 Policy Foundation, the Calguns Foundation, and the California Association of
 Federal Firearms Licensees, I, Brandon Combs, having authority to make this
 declaration as founder and president of Firearms Policy Coalition, Inc., founder and
 president of Firearms Policy Foundation, the secretary and executive director of The
 Calguns Foundation, and the founder and executive vice president of California
 Association of Federal Firearms Licensees, Inc., declare under penalty of perjury
 that the foregoing is true and correct to the best of my knowledge, information and
 belief.

 Dated: February 20, 2019
